DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “weather seal” (Claim 16), “motor” (Claim 17), “spring” (Claim 18), “remote control” (Claim 19), and “securing element” (Claim 20) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 47, in the last sentence, recites, “being positioned at particular location at the back portion 124”, which appears to be a typographical error and should be –being positioned at a particular location at the back portion 124--.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, in line 7, recites, “in an opening of the rolling vehicle door”, and in lines 7-8, recites, “in a closing of the rolling vehicle door”, which are grammatically awkward and could benefit from revision. For instance: --when the rolling vehicle door is opened—and –when the rolling vehicle door is closed--, or a similar wording.  
Claim 7, in lines 5-6, recites, “in an opening of the rolling vehicle door“, and in lines 6-7, recites, “in a closing of the rolling vehicle door”, which are grammatically awkward and could benefit from revision. For instance: --when the rolling vehicle door is opened—and –when the rolling vehicle door is closed--, or a similar wording.
Claims 2-6 and 8-20 inherit the deficiencies of the respective parent claim by nature of dependency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10-11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoklosinski (DE 10230445).
Regarding claim 1, Stoklosinski discloses a system comprising: a vehicle (1); a rolling vehicle door (3) positioned to provide access (i.e., via opening 2) to an interior of the vehicle (1), the rolling vehicle door (3) comprising: a primary panel (lower portion of roller shutter with elements 6); and a receptacle (11) coupled to (fig. 1) the primary panel (6) to receive the primary panel (6) in an opening (drum 11 rotates to extend and retract roller shutter elements 6, 7, translated para. 31) of the rolling vehicle door (3) and release the primary panel (6) in a closing (drum 11 rotates to extend and retract roller shutter elements 6, 7, translated para. 31) of the rolling vehicle door (3).  

    PNG
    media_image1.png
    673
    1290
    media_image1.png
    Greyscale

Regarding claim 2, Stoklosinski discloses the system of claim 1, wherein the rolling vehicle door (3) further comprises at least one channel (12, 13) disposed along one or more edges (fig. 1) of the primary panel (6).  
Regarding claim 3, Stoklosinski discloses the system of claim 1, wherein the rolling vehicle door (3) further comprises an interface structure (user-operated switch or wireless remote, translated para. 32) to facilitate an operation (i.e., user operates switch or remote control to drive drum 11 to wind or unwind) at the rolling vehicle door (3).  
Regarding claim 7, Stoklosinski discloses a rolling vehicle door (3) comprising: a primary panel (lower portion of roller shutter with elements 6) comprising a plurality of slats (elements 6), wherein each of the plurality of slats (each 6) is pivotably coupled (each element 6 is connected to adjacent 6 in order to pivot as drum 11 winds) to at least one adjoining slat (adjacent 6) of the plurality of slats (6); and a receptacle (11) coupled to (fig. 1) the primary panel (6) to receive the primary panel (6) in an opening (drum 11 rotates to extend and retract roller shutter elements 6, 7, translated para. 31) of the rolling vehicle door (3) and release the primary panel in a closing of the rolling vehicle door (drum 11 rotates to extend and retract roller shutter elements 6, 7, translated para. 31).  
Regarding claim 10, Stoklosinski discloses the rolling vehicle door of claim 7, further comprising an interface structure (user-operated switch or wireless remote, translated para. 32) to facilitate at least one of opening and closing (i.e., user operates switch or remote control to drive drum 11 to wind or unwind) the rolling vehicle door (3).  
Regarding claim 11, Stoklosinski discloses the rolling vehicle door of claim 7, further comprising at least one channel (12, 13) disposed along one or more edges (fig. 1) of the primary panel (6).  
Regarding claim 16, Stoklosinski discloses the rolling vehicle door of claim 7, wherein the primary panel (6) comprises a weather seal (sealing strips of silicone rubber, translated para. 25).  
Regarding claim 17, Stoklosinski discloses the rolling vehicle door of claim 7, further comprising a motor (electric rotary motor, translated para. 32) to move (i.e., motor drives drum 11 which extends or retracts elements 6, 7) the primary panel (6) relative to the receptacle (11).  
Regarding claim 19, Stoklosinski discloses the rolling vehicle door of claim 7, further comprising a remote control (user-operated switch or wireless remote, translated para. 32) to operate the rolling vehicle door remotely (wireless remote control can be operated outside the car, translated para. 32).  

Claims 1, 4-5, 7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lackner et al. (GB 2471364). 
Regarding claim 1, Lackner discloses a system comprising: a vehicle (1); a rolling vehicle door (fig. 1 shows the structural elements within space 8) positioned to provide access to an interior (page 3, lines 18-20) of the vehicle (1), the rolling vehicle door comprising: a primary panel (10); and a receptacle (9) coupled to (fig. 1B) the primary panel (10) to receive the primary panel (10) in an opening of the rolling vehicle door (by page 6, lines 26-29, blind 10 is stowed in subfloor space 9 of the bodywork 2, i.e. when in the configuration of fig. 1A) and release the primary panel (10) in a closing of the rolling vehicle door (by page 6, lines 26-29, blind 10 is drawn upwards from space 9, i.e. when in the configuration of fig. 1B).  


    PNG
    media_image2.png
    401
    369
    media_image2.png
    Greyscale


Regarding claim 4, Lackner discloses the system of claim 1, wherein the rolling vehicle door further comprises a secondary panel (32) disposed in (fig. 1B most clearly shows the claimed arrangement; page 6, lines 12-14) the primary panel (10).   
Regarding claim 5, Lackner discloses the system of claim 4, wherein the secondary panel (32) is at least partially transparent (by page 6, lines 12-14, elements/spaces 32 are transparent).  
Regarding claim 7, Lackner discloses a rolling vehicle door comprising: a primary panel (10) comprising a plurality of slats (13), wherein each of the plurality of slats (each 13) is pivotably coupled (page 5, line 30-page 6, line 3) to at least one adjoining slat (adjacent 13) of the plurality of slats (13); and a receptacle (9) coupled to (fig. 1) the primary panel (10) to receive the primary panel (10) in an opening of the rolling vehicle door (by page 6, lines 26-29, blind 10 is stowed in subfloor space 9 of the bodywork 2, i.e. when in the configuration of fig. 1A) and release the primary panel (10) in a closing of the rolling vehicle door (by page 6, lines 26-29, blind 10 is drawn upwards from space 9, i.e. when in the configuration of fig. 1B).  
Regarding claim 12, Lackner discloses the rolling vehicle door of claim 7, further comprising a secondary panel (32) at least partially disposed in (fig. 1B most clearly shows the claimed arrangement; page 6, lines 12-14) the primary panel (10).  
Regarding claim 13, Lackner discloses the rolling vehicle door of claim 12, wherein a characteristic (e.g., 32 is transparent) of the secondary panel (32) is different from a characteristic (e.g., 14 are opaque) of the primary panel (10).  

Claims 1, 7-9, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sams (US 2011/0233957).
Regarding claim 1, Sams discloses a system comprising: a vehicle (fig. 11); a rolling vehicle door (310) positioned to provide access to an interior of the vehicle (fig. 11), the rolling vehicle door comprising: a primary panel (360a-360j and 362); and a receptacle (338) coupled to (fig. 14) the primary panel (360a-360j and 362) to receive the primary panel (360a-360j and 362) in an opening of the rolling vehicle door (fig. 16 clearly shows the claimed arrangement; para. 62) and release the primary panel (10) in a closing of the rolling vehicle door (para. 62).  
Regarding claim 7, Sams discloses a rolling vehicle door (310) comprising: a primary panel (360a-360j and 362) comprising a plurality of slats (360a-360j), wherein each of the plurality of slats (each 360a-360j) is pivotably coupled (via 362) to at least one adjoining slat (adjacent 360a-360j) of the plurality of slats (360a-360j); and a receptacle (338) coupled to (fig. 14) the primary panel (360a-360j and 362) to receive the primary panel in an opening (fig. 16 clearly shows the claimed arrangement; para. 62) of the rolling vehicle door (310) and release the primary panel (360a-360j and 362) in a closing (para. 62) of the rolling vehicle door (310).  

    PNG
    media_image3.png
    362
    551
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    398
    255
    media_image4.png
    Greyscale

Regarding claim 8, Sams discloses the rolling vehicle door of claim 7, wherein the plurality of slats (360a-360j) are configured to allow the primary panel (360a-360j and 362) to roll onto itself (figs. 14 and 16 clearly show the claimed arrangement) within the receptacle (338).  
Regarding claim 9, Sams discloses the rolling vehicle door of claim 8, wherein the plurality of slats (360a-360j) are positioned to extend horizontally (fig. 11 clearly shows the claimed arrangement) along the primary panel (310) to allow the rolling vehicle door to open and close vertically (figs. 11-12, 14; para. 62).  
Regarding claim 18, Sams discloses the rolling vehicle door of claim 7, further comprising a spring (360) to move (paras. 69-70) the primary panel (360a-360j) relative to the receptacle (338).  
Regarding claim 20, Sams discloses the rolling vehicle door of claim 7, further comprising a securing element (internal brake of motor 410, para. 71) to secure the rolling vehicle door in at least one of an open and closed position (para. 71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sams (US 2011/0233957), in view of Fisher (GB 2507543)
Regarding claims 4 and 6, Sams does not disclose wherein the rolling vehicle door further comprises a secondary panel disposed in the primary panel; wherein the secondary panel is at least partially air permeable.  
Fisher is in the related field of improved roller shutters for use with vehicles (page 1, lines 3-9) and teaches a roller shutter (20) with a plurality of shutter members (30), where the plurality of shutter members can be made of different materials, and where a shutter member (30) can be formed from mesh material (page 5, lines 26-30). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the mesh material as taught by Fisher with at least one slat of the plurality of slats 360a-360j of Sams, for the expected advantage of providing greater comfort (e.g., improved air flow) to the vehicle occupants. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner et al. (GB 2471364), in view of Fisher (GB 2507543).
Regarding claims 14-15, Lackner discloses the rolling vehicle door of claim 7, respectively, but does not disclose wherein the primary panel (i.e., 10) comprises acoustic insulation; wherein the primary panel (i.e., 10) comprises thermal insulation.
Fisher is in the related field of improved roller shutters for use with vehicles (page 1, lines 3-9) and teaches a roller shutter (20) with shutter members (30), where the body (31) of each shutter member (30) has walls (37, 38) that form an internal void (39); and the void (39) may be filled with a suitable insulation material, such as acoustic insulation material or a thermal insulation material (page 7, lines 29-35). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the improved roller shutter of Fisher (i.e., including acoustic and/or thermal insulation material) in place of the cover 10 of Lackner, for the expected advantage of providing greater comfort (e.g., via thermal and/or acoustic insulation) to the vehicle occupants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(FR 1349712) shows, in at least figs. 1-3, a system comprising: a vehicle (fig. 2 most clearly shows the motor vehicle); a vehicle door (1, 2) positioned to provide access to an interior of the vehicle (fig. 1), the vehicle door (1, 2) comprising: a primary panel (1); and a receptacle (2) coupled to (fig. 1) the primary panel (1) to receive the primary panel (1) in an opening (fig. 1 most clearly shows the arrangement with respect to roller shutter 1’, which is in the open position) of the vehicle door (1, 2) and release the primary panel (1) in a closing (fig. 1 most clearly shows the arrangement with respect to roller shutter 1, which is in the closed position) of the vehicle door (1, 2); wherein the vehicle door (1, 2) further comprises a secondary panel (16) disposed in (fig. 2 most clearly shows the arrangement) the primary panel (1); wherein the secondary panel (16) is at least partially transparent (by translation page 7, it is possible to have openings in the rolling shutter and close them with windows 16 of flexible and transparent material, or to make the non-elastic rungs or the rods with transparent materials); and further shows a vehicle door (1, 2) comprising: a primary panel (1) comprising a plurality of slats (5), wherein each of the plurality of slats (each 5) is pivotably coupled (via 6) to at least one adjoining slat (adjacent 5) of the plurality of slats (5); and a receptacle (2) coupled to (fig. 1) the primary panel (1) to receive the primary panel (1) in an opening (fig. 1 most clearly shows the arrangement with respect to roller shutter 1’, which is in the open position) of the vehicle door (1, 2) and release the primary panel (1) in a closing (fig. 1 most clearly shows the arrangement with respect to roller shutter 1, which is in the closed position) of the vehicle door (1, 2); further comprising a secondary panel (16) at least partially disposed in (fig. 2 most clearly shows the arrangement) the primary panel (1); wherein a characteristic (e.g., 16 is transparent) of the secondary panel (16) is different from a characteristic (e.g., 5 are opaque) of the primary panel (1)

    PNG
    media_image5.png
    683
    680
    media_image5.png
    Greyscale

De Gaillard (DE 10233745) shows, in at least fig. 3, roll-up door elements 4 which can be designed with fabric or with slats, that is for opening and closing a side opening 5 of a vehicle 3, where the doors can be locked in position. 

    PNG
    media_image6.png
    328
    499
    media_image6.png
    Greyscale


Teigen et al. (US 5,154,468) shows a vehicle door (12) comprising: a primary panel comprising a plurality of slats (14), wherein each of the plurality of slats (each 14) is pivotably coupled (via 40) to at least one adjoining slat (adjacent 14) of the plurality of slats (14); and a receptacle (fig. 2A shows the top portion of 16, nearest roof 13) coupled to the primary panel (14) to receive the primary panel in an opening (col. 4, lines 29-44) of the vehicle door (12) and release the primary panel in a closing (fig. 2A shows the claimed arrangement, where the doors 12 do not occupy the top portion of 16, nearest roof 13) of the vehicle door (12); wherein the primary panel (14) comprises thermal insulation (col. 5, lines 6-22). 

    PNG
    media_image7.png
    741
    580
    media_image7.png
    Greyscale

Bell et al. (US 2019/0248218) shows a vehicle (fig. 1); a rolling vehicle door (10) positioned to provide access to an interior of the vehicle (figs. 1-2), the rolling vehicle door (10) comprising: a primary panel (20); and a receptacle (50, shown most clearly in fig. 4) coupled to (figs. 1-2) the primary panel (20) to receive (fig. 4) the primary panel (30) in an opening (fig. 1 most clearly shows the arrangement) of the rolling vehicle door (10) and release the primary panel (20) in a closing (fig. 2 most clearly shows the arrangement) of the rolling vehicle door (10); wherein the rolling vehicle door (10) further comprises a secondary panel (30) disposed in (fig. 2 most clearly shows the arrangement) the primary panel (20); and further that the material of the panel 20 includes mesh (para. 19).  

    PNG
    media_image8.png
    490
    720
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    484
    350
    media_image9.png
    Greyscale

Dennis (GB 1592155) shows, in at least fig. 1, a motor vehicle having a roller shutter 8 made of articulated slats 11 and that closes an opening in the body portion, and where a gap 10 between the two ends of the shutter allows a person to access or exit the vehicle; and where at least a part of the shutter is transparent; and includes sealing or weather strips. 

    PNG
    media_image10.png
    668
    887
    media_image10.png
    Greyscale

Kelledjian (FR 1013189) shows, in at least figs. 3 and 8, a rolling vehicle door 2 composed of slats. 

    PNG
    media_image11.png
    355
    735
    media_image11.png
    Greyscale

Seehof (US 2014/0318718) shows, in at least fig. 2, a vehicle 102 with a roll up door assembly 100 that includes a door 104 having a plurality of joined slats 106 for closing an opening 105, where slats 106 ride in tracks 114 and sealing members 116 are provided to keep dirt and moisture out of tracks 114 (para. 18). 

    PNG
    media_image12.png
    665
    1330
    media_image12.png
    Greyscale

Haynes (GB 1167209) shows, in at least fig. 2, a truck with body 1, fiberglass structure 9, channels 15 fixed to each side 13, and vertically slidable door 17 composed of a plurality of articulated sections 21, where two of the sections 21 include windows 23 and 25. 

    PNG
    media_image13.png
    699
    645
    media_image13.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658